IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                  : No. 96 MM 2018
                                               :
                                               :
               v.                              :
                                               :
                                               :
 TARIQ MAHMUD                                  :
                                               :
                                               :
 PETITION OF: TIMOTHY E. POSSENTI,             :
 ESQUIRE                                       :


                                          ORDER


PER CURIAM

       AND NOW, this 27th day of September, 2018, in consideration of the Application

for Leave to Withdraw, this matter is REMANDED to the Court of Common Pleas of

Delaware County for it to determine whether counsel should be permitted to withdraw. If

counsel is permitted to withdraw, the court is instructed to resolve any issues relative to

Petitioner being appointed counsel or granted leave to proceed pro se.

       The court is to enter its order regarding this remand within 60 days and to promptly

notify this Court of its determination.